Exhibit Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Financial Statements June 30, 2008 (expressed in Canadian dollars) Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Balance Sheets (expressed in Canadian dollars) June 30, 2008 December 31, 2007 $ $ Assets Current assets Cash and cash equivalents (note 8) 21,725,876 26,312,757 Short-term investments (note 8) 51,787,722 49,999,021 Amounts receivable 161,445 913,374 Prepaid expenses 144,365 61,488 73,819,408 77,286,640 Bonding and other deposits (note 3) 1,721,704 1,508,576 Capital assets (note 4) 1,690,457 903,734 Mineral exploration properties (note 5) 31,581,785 31,232,372 Deferred exploration and development expenditures (note 5) 29,660,907 26,419,453 64,654,853 60,064,135 138,474,261 137,350,775 Liabilities and shareholders’ equity Current liabilities Accounts payable and accrued liabilities 1,408,578 1,432,624 Asset retirement obligation (note 7) 273,199 181,672 Future income tax liability 438,965 1,167,000 2,120,742 2,781,296 Shareholders’ equity Capital stock (note 6) 142,947,995 139,447,034 Contributed surplus (note 6) 10,203,241 8,202,595 Deficit (16,797,717 ) (13,080,150 ) 136,353,519 134,569,479 138,474,261 137,350,775 The accompanying notes are an integral part of these consolidated interim financial statements Page 1 Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Statements of Operations, Comprehensive Loss and Deficit (expressed in Canadian dollars) Three months ended June 30, 2008 Three months ended June 30, 2007 Six months ended June 30, 2008 Six Months Ended June 30, 2007 Cumulative From March 22, 2004 to June 30, 2008 $ Expenses Promotion 193,095 317,798 338,783 592,288 2,623,173 Regulatory authority and transfer agent fees 17,899 42,983 100,596 59,968 316,933 Professional fees 118,176 148,196 369,975 461,259 2,406,725 General and administrative 2,321,337 1,740,767 4,293,888 2,837,615 15,971,017 General exploration expense 163,060 314,524 261,240 509,427 1,816,024 Write-off of mineral property and deferred exploration expenditures - 2,122,748 Amortization of capital assets 142,047 11,374 230,234 30,941 341,160 (2,955,614 ) (2,575,642 ) (5,594,716 ) (4,491,498 ) (25,597,780 ) Interest income 600,409 699,684 1,389,689 988,494 4,973,683 Foreign exchange gain (loss) (156,301 ) 719,046 496,145 858,188 408,065 Other income (loss) 3,000 - (8,685 ) - (8,685 ) 447,108 1,418,730 1,877,149 1,846,682 5,373,063 Loss before income taxes (2,508,506 ) (1,156,912 ) (3,717,567 ) (2,644,816 ) (20,224,717 ) Recovery of future income taxes - 3,427,000 Net loss and comprehensive loss for the period (2,508,506 ) (1,156,912 ) (3,717,567 ) (2,644,816 ) (16,797,717 ) Deficit - Beginning of period (14,289,211 ) (7,506,287 ) (13,080,150 ) (6,018,383 ) - Deficit - End of period (16,797,717 ) (8,663,199 ) (16,797,717 ) (8,663,199 ) (16,797,717 ) Loss per common share Basic and diluted (0.03 ) (0.01 ) (0.04 ) (0.03 ) Weighted average number of shares outstanding Basic and diluted 93,222,893 84,152,811 92,746,354 79,007,175 The accompanying notes are an integral part of these consolidated interim financial statements Page 2 Ur-Energy Inc. (a Development Stage Company) Unaudited Consolidated Statements of Cash Flow (expressed in Canadian dollars) Three months ended June 30, 2008 Three months ended June 30, 2007 Six months ended June 30, 2008 Six Months Ended June 30, 2007 Cumulative From March 22, 2004 to June 30, 2008 $ Cash provided by (used in) Operating activities Net loss for the period (2,508,506 ) (1,156,912 ) (3,717,567 ) (2,644,816 ) (16,797,717 ) Items not affecting cash: Stock based compensation 1,195,742 1,106,171 2,048,886 1,701,247 8,814,437 Amortization of capital assets 142,047 11,374 230,234 30,941 341,160 Write-off of deferred exploration expenditures - 2,122,748 Foreign exchange loss (gain) (6,597 ) (1,048,111 ) 10,000 (1,186,840 ) (2,287,981 ) Other loss (income) (3,000 ) - 12,000 - 12,000 Recovery of future income taxes - (3,427,000 ) Change in non-cash working capital items: Amounts receivable 61,940 (76,794 ) 739,929 (110,308 ) (179,252 ) Prepaid expenses (64,054 ) (73,131 ) (82,877 ) (108,665 ) (144,365 ) Accounts payable and accrued liabilities (181,830 ) (249,530 ) (1,021,346 ) (226,533 ) (787,075 ) (1,364,258 ) (1,486,933 ) (1,780,741 ) (2,544,974 ) (12,333,045 ) Investing activities Mineral exploration property costs (109,724 ) (366,893 ) (252,613 ) (455,600 ) (9,838,663 ) Deferred exploration and development expenditures (1,593,156 ) (1,624,852 ) (2,286,227 ) (2,728,929 ) (21,742,599 ) Purchase of short- term investments (51,787,722 ) - (51,787,722 ) - (114,616,743 ) Sale of short-term investments - - 49,989,021 - 62,829,021 Decrease(increase) in bonding and other deposits (223,961 ) (49,082 ) (213,129 ) (394,346 ) (1,721,705 ) Purchase of capital assets (672,220 ) (275,651 ) (980,156 ) (397,241 ) (1,952,224 ) (54,386,783 ) (2,316,478 ) (5,530,826 ) (3,976,116 ) (87,042,913 ) Financing Activities Issuance of common shares and warrants - 77,744,735 2,750,000 77,744,735 122,668,053 Share issue costs (5,314 ) (246,119 ) (115,314 ) (246,119 ) (2,569,025 ) Proceeds from exercise of warrants, compensation options and stock options 43,750 370,456 90,000 985,387 18,567,931 Payment of New Frontiers obligation - (11,955,375 ) - (11,955,375 ) (17,565,125 ) 38,436 65,913,697 2,724,686 66,528,628 121,101,834 Net change in cash and cash equivalents (55,712,605 ) 62,110,286 (4,586,881 ) 60,007,538 21,725,876 Cash and cash equivalents - Beginning of period 77,438,481 26,625,076 26,312,757 28,727,824 - Cash and cash equivalents- End of period 21,725,876 88,735,362 21,725,876 88,735,362 21,725,876 The accompanying notes are an integral part of these consolidated interim financial statements Page 3 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Consolidated Financial Statements June 30, 2008 (expressed in Canadian dollars) 1. Nature of operations Ur-Energy Inc. ( the"Company") is a development stage junior mining company engaged in the identification, acquisition, evaluation, exploration and development of uranium mineral properties in Canada and the United States.The Company has not determined whether the properties contain mineral reserves that are economically recoverable.The recoverability of amounts recorded for mineral exploration properties and deferred exploration expenditures is dependent upon the discovery of economically recoverable resources, the ability of the Company to obtain the necessary financing to complete the development of these properties and upon attaining futureprofitable production from the properties or sufficient proceeds from disposition of the properties. 2. Significant accounting policies Basis of presentation Ur-Energy Inc. was incorporated on March 22, 2004 under the laws of the Province of Ontario.The Company continued under the Canada Business Corporation Act on August 7, 2006.These financial statements have beenprepared by management in accordance with accounting principles generally accepted in Canada and include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc.,NFU Wyoming, LLC, Lost Creek ISR, LLC, The Bootheel Project, LLC, NFUR Bootheel, LLC, Hauber Project LLC, NFUR Hauber, LLC, ISL Resources Corporation, ISL Wyoming, Inc. and CBM-Energy Inc.All inter-company balances and transactions have been eliminated upon consolidation. Ur-Energy Inc. and its wholly-owned subsidiaries are collectively referred to herein as the “Company”. These unaudited interim consolidated financial statements have been prepared by management in accordance with generally accepted accounting principles. The operating results for the interim periods presented are not necessarily indicative of the results expected for the full year. Except as set out below, the accounting policies used in the preparation of the interim consolidated financial statements conform to those used in the Company’s annual financial statements for the year ended December 31, 2007 and reflect all normal and recurring adjustments considered necessary to fairly state the results for the periods presented. These unaudited interim consolidated financial statements do not conform in all respects to the requirements of generally accepted accounting principles for annual financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the most recent audited annual consolidated financial statements for the year ended December 31, Adoption of new accounting pronouncements On January 1, 2008, the Company adopted the following Canadian Institute of Chartered Accountants (“CICA”) Handbook Sections: · Section 3862, Financial Instruments – Disclosures, and Section 3863, Financial Instruments – Presentation.These new disclosure standards increase the Company’s disclosure regarding the nature and risk associated with financial instruments and how those risks are managed (see Note 8).The new presentation standard carries forward the former presentation requirements. · Section 1535, Capital Disclosures.This new standard requires the Company to disclose its objectives, policies and processes for managing its capital structure (see Note · Section 1400, General Standards on Financial Statement Presentation.This standard requires management to assess at each balance sheet date and, if necessary, disclose any uncertainty surrounding the ability of the Company to continue as a going concern.The adoption of this standard had no impact on the Company’s disclosures in these interim financial statements. 3. Bonding and other deposits Bonding and other deposits include $1,683,283 (December 31, 2007 – $1,397,607) of reclamation bonds deposited with United States financial institutions as collateral to cover potential costs of reclamation related to properties. Once the reclamation is complete, the bonding deposits will be returned to the Company.As at June 30, 2008, bonding and other deposits also include $38,421 (December 31, 2007 - $110,969) on deposit with trade vendors. Page 4 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Consolidated Financial Statements June 30, 2008 (expressed in Canadian dollars) 4.Capital assets June 30, 2008 December 31, 2007 Cost $ Accumulated Amortization $ Net Book Value $ Cost $ Accumulated Amortization $ Net Book Value $ Computers 165,094 47,695 117,399 135,865 28,988 106,877 Software 112,635 38,756 73,879 95,870 18,535 77,335 Office furniture 159,465 33,759 125,706 124,217 21,456 102,761 Field vehicles 598,379 143,166 455,213 301,057 86,011 215,046 Field equipment 1,094,641 176,381 918,260 456,247 54,532 401,715 2,130,214 439,757 1,690,457 1,113,256 209,522 903,734 5. Mineral exploration properties and deferred exploration and development expenditures Canada USA Total Thelon $ Hornby Bay $ Bugs $ Lost Creek/ Lost Soldier $ Other US Properties $ $ Mineral exploration properties: Balance December 31, 2007 251,634 8,711 275,225 24,235,967 6,460,835 31,232,372 Acquisition costs - 34,450 34,450 Staking and claim costs 3,573 - 77,372 - 191,411 272,356 Labor costs - - - 1,378 37,144 38,522 Outside service costs 323 - 323 - 1,598 2,244 Other costs - 1,841 1,841 Balance June 30, 2008 255,530 8,711 352,920 24,237,345 6,727,279 31,581,785 Deferred exploration and development expenditures: Balance December 31, 2007 3,915,199 433,708 672,912 16,868,580 4,529,054 26,419,453 Environmental & reclamation costs - - - 84,245 18,721 102,966 Permitting costs (200 ) - 2,160 477,837 7,292 487,089 Access costs - - - 2,210 1,752 3,962 Geological costs - - 2,240 3,761 (3,502 ) 2,499 Geophysical costs - - - 141,362 213,582 354,944 Drilling costs - - 100,000 933,931 29,003 1,062,934 Geochemical costs - - - 1,432 2,777 4,209 Evaluation costs - - - 71,091 - 71,091 Development costs - - - 42,351 - 42,351 Labor costs 382 - 1,742 400,737 176,752 579,613 Material & supply costs - - 65,287 95,758 1,578 162,623 Outside service costs 39,687 - 39,884 204,569 18,222 302,362 Other costs - - 18,966 35,871 9,974 64,811 Balance June 30, 2008 3,955,068 433,708 903,191 19,363,735 5,005,205 29,660,907 Page 5 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Consolidated Financial Statements June 30, 2008 (expressed in Canadian dollars) Thelon The Company's Thelon Basin projects include Screech Lake, Eyeberry and Gravel Hill and are located in the Northwest Territories, Canada. Hornby Bay The Company's Hornby Bay projects in Nunavut, Canada include the Dismal Lake West and Mountain Lake claim groups. On July 31, 2006, the Company completed a definitive agreement with Triex Minerals Corporation (“Triex”) with respect to its Mountain Lake and Dismal Lake West properties. Pursuant to the option agreement, Triex made a $25,000 cash payment upon execution of the agreement and spent $200,000 on exploration of the properties by September 22, 2006. In order to exercise the option, and obtain a 100% interest, Triex was required to incur a further $500,000 in exploration spending by September 30, 2007. The Company received notice during October 2007 that the expenditure requirements had been met. The Company retains a 5% net smelter return royalty interest in the properties with Triex having the right to purchase one-half of the royalty for $5,000,000. Bugs The Bugs property is located in the Kivalliq region of the Baker Lake Basin, Nunavut. On September 7, 2006, the Company entered into an option agreement to acquire the
